UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12B-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 001-32574 CUSIP NUMBER 381 (Check one): o Form10-K o Form20-F o Form11-K ýForm10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: September 30, 2013 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMMISSION HAS VERIFIED ANY INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION GOLDEN GATE HOMES, INC. Full Name of Registrant Former Name if Applicable P.O. BOX 2490 Address of Principal Executive Office (Street and Number) NAPA, CALIFORNIA 94558 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ý (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is unable to file its Quarterly Report on Form 10-Q for the period ended September 30, 2013 within the prescribed time period because it needs additional time to complete the presentation of its financial statements, and the analysis thereof. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification TIM WILKENS 255-9890 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesxNo o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. GOLDEN GATE HOMES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Company Name Date:November 14, 2013 By: /s/ Tim Wilkens Tim Wilkens Chairman of the Board of Directors and Chief Executive Officer (Principal Executive Officer) ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001) ADDENDUM PART IV - OTHER INFORMATION Comparison of Nine Months Ended September 30, 2013 and 2012 For the nine months ended September 30, 2013, we had a net loss of approximately $285,168, compared to a net loss of $12,893 for the nine months ended September 30, 2012. For the nine months ended September 30, 2013, we incurred approximately $480,215 of general and administrative expenses, compared to $31,077 of general and administrative expenses for the nine months ended September 30, 2012.This increase in expenses is reflective, in part, of the Company's increased activity as it attempts to put its new business plan into effect. Comparison of Three Months Ended September 30, 2013 and 2012 For the three months ended September 30, 2012, we had a net loss of approximately $174,976, compared to a net loss of $6,818 for the three months ended September 30, 2012.For the three months ended September 30, 2013, we incurred approximately $346,985 of general and administrative expenses as compared to the three months ended September 30, 2012, when we incurred $7,900 of general and administrative expenses.
